AGIC Equity & Convertible Income FundAnnual Shareholder July 31, 2012Meeting Results The Fund held its annual meeting of shareholders on July 19, 2012. Shareholders voted as indicated below: Affirmative Withheld Authority Re-election of James A. Jacobson – Class II to serve until the Annual Meeting for the 2014-2015 fiscal year Re-election of John C. Maney† – Class II to serve until the Annual Meeting for the 2014-2015 fiscal year Deborah A. DeCotis, Bradford K. Gallagher, Hans W. Kertess, William B. Ogden, IV, and Alan Rappaport continue to serve as Trustees. †Interested Trustee
